DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 1/18/22, the following is a final office action. Claims 1 and 16 are amended.  Claims 6, 10, 13, 17 are cancelled. Claims 1-5, 7-9, 11-12, 14-16, and 18-30 are pending in this application and are rejected as follows. The previous Office action has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al). 

As per claim 1, Zamer et al discloses: 
storing, by the server, at least one job item in a database, ((30) courier services request may include a location for pickup of the item(s) to be delivered and one or more delivery locations. The request may also include information about the item(s) for pickup, a time for pickup and/or AS...courier module 120/140 may display the information to user 102/104 through a device output interface”. In this paragraph, Examiner interprets that the delivery information (location for pickup, etc.) being displayed, is an indication that this information is being stored in some type of database since data needs to be stored before display.

the at least one job item comprising a start date and an end date for the job item, and a defined pick-up or drop-off location for the job item, ((15)The server may provide information to the third user allowing the third user to pick WY the item from the second user, such as a location for pick \. The server may utilize an authorization code so that the second user knows whether to trust the third user as a courier when the third user arrives at the location for pick \: (30) courier services request may include a location for pickup of the item(s) to be delivered and one or more delivery locations. The request may also include information about the item(s) for pickup, a time for pickup and/or Ss)

receiving, by the server, delivery data representative of a completion of an activity included in the job item, the delivery data received from a first client device of a servicer authorized to work on the at least one job item and including a first location data of the first client device, ((30) If user 102/104 is selected as a courier by service provider WSs 170, courier module 120/140 may receive communications from service provider As 170 having the courier services request. The request may include a location for pickup of  the item(s) to be delivered and one or more delivery locations. The request may also include information about the item(s) for pickup, a time for pickup and/or RN, insurance MOON for the item(s), incentives to act as a courier, travel routes for delivery of the item(s), one or more travel routes to take to the delivery location(s), or other information used for delivery. Courier module 120/140 may display the information to user 102/104 through a device output interface.  Moreover, courier module 120/140 may allow for user 102/104 to accept or decline the courier request . . . . 3 . . a and may communicate the decision to service provider RS 170. ). Here, Examiner interprets “If user 102/104 is selected as a courier by service provider NOS 170,” in Zamer et al to be analogous to “first client device of a servicer authorized to work on the at least one job item” of the present invention;  ALSO SEE (31) “Courier module 120/140 may display authorization codes for use in picking up one or more items… Where user 102/104 delivers multiple items to a delivery location and a further user is required to deliver one or more of those items to another location, the authorization code (or another authorization code) may also be utilized to authorize further couriers in the chain of delivery”  In this case, Examiner interprets the deliveries after the first delivery as “completion of an activity included in the job” of the present invention.

verifying, by the server, the delivery data based on a determination that the first location and the second location data are within a given distance from each other and within a given distance of the defined location for the job item, and that the delivery data is within a time frame defined by the start date and end date of the job item, (claim 1, detecting a short range wireless connection between a SN user secs of a second user and a wireless beacon device at a merchant location associated with the first item; in response to the detecting, determining a past delivery history performed by the second user on behalf of at least one of the merchant or a service provider associated with the system that provides a delivery service through the second user; determining a trust rating for the second user based on the past delivery history; determining that the second user is a trusted courier for the first item based on the trust rating; predicting that the second user will be within a first threshold  of a first location of the first user within a first time period; selecting the second user as the trusted courier of the first item based on the detecting the short range wireless connection and the predicting) and

transmitting, by the server, the delivery data and a verification of the delivery data to the second client device, (Claim 1 or Zamer et al: “and in response to the selecting, transmitting an electronic message to a merchant device of the merchant, the electronic message including information that authorizes the merchant to release the first item to the second user”).

Zamer et al does not disclose the following, however, Touati et al discloses:

generating, by the server, a token including data representative of the delivery data; transmitting, by the server, the token to the first client device, wherein the first client device generates a scanning code that encodes the token and the delivery data associated with the job item, including at least the start date and end dates for the job item, ([0105] According to embodiments of inventive concepts illustrated in FIG. 4A, primary user device 101 may obtain a single-use voucher (also referred to as a one-time voucher, or a one-time use voucher) for secondary user device 102, and secondary user device 102 may use the single-use voucher to obtain an access token valid for back-end server 105. Operations for such embodiments are discussed below: [0106] Operation 401. The user takes device 101 (herein referred to as "first device" or a “primary device") which he/she has already authorized/authenticated for a network service (e.g., as discussed above with respect to FIG. 3) and, using some device settings or dedicated application, indicates his/her intention to authorize another device 102 (herein referred to a "second device" or a “secondary device") to interact with the system (e.g., network service) on his/her behalf. [0107] Operation 402. First device 101 contacts back-end server 105 and requests a single-use authorization voucher for second device 102. [0108] Operation 403. Back-end server 105 generates the single-use voucher and returns the single-use voucher to first device 101. [0109] Operation 404. First user device 101 prompts the user to transfer/pass the single-use voucher from first device 101 to second user device 102 (operation 403.1), and accepts user input to transfer the voucher (operation 403.2), so that the voucher is transferred from first user device 101 to second user device 102 (Operation 404). In an example embodiment, the transfer may be achieved by displaying a QR code with the voucher encoded in the QR code on a display of first user device 101 and requesting the user to align a camera of second user device 102 to scan the QR code and thus acquire the voucher at second user device 102.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Touati et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Zamer et al does not disclose the following limitations however Blasi et al discloses:

receiving, by the server, from a second client device corresponding to a creator of the at least one job item, the token and a second location data of the second client device, the token decoded from the scanning code by the second client device via a check-in by the first client device, (Blasi et al discloses in ([(0015] The second device may retrieve the token comprising the identification information from the first device. The second device may, thus, acquire the identification information univocally identifying the first device e.g. via a software application. In one example, the first device may generate and display a Quick Response (QR) code including the token. The retrieval of the token by the second device from the first device may then exemplarily take place by scanning the QR code with a software application on the second device; ALSO SEE [0022] According to another example, the first device may generate the identification information and send the identification information to the server. The first device may, thus, itself generate the identification information that may univocally identify it. The identification information may then be sent to the server in order to obtain a token suitable to be retrieved by the second device. In one example, as mentioned, the token is created by concatenating the strings constituting the identification information. Further, the token may be encrypted by the server and included in a QR code by the first device; ALSO SEE ([0030] According to another example, the token is included in a QR code and the computer module is further operable to scan the QR code to retrieve the token).

receiving, by the server from a second client device corresponding to a creator of the at least one job item, the token and a second location data of the second client device, the token decoded from the scanning code by the second client device via a check-in by the first client device, (Blasi et al discloses in CLAIM 12. A computer-implemented method that provides secure authentication, the method comprising: generating, by a server, a token comprising identification information; receiving, by a first device, the token; retrieving, by a second device associated with a trusted identifier, the token from the first device; associating, by the first  device, the token to the trusted identifier to authenticate the first device at the server by sending authentication data comprising the associated token and the trusted identifier to the server, wherein the authentication data allow the first device to be authenticated via the trusted identifier based on the identification information comprised in the token; and characterized by writing, by the server, the authentication data to a database and reading the authentication data from the database; ALSO SEE (42) Once a user has selected an item for purchase, sales and module 162 may arrange sale of the item. In various embodiments, sales and module 162 may receive input for the item, such as entry of an item number, lookup of the item in a menu/sales interface, scan of a barcode, etc... The checkout interface may include an option for user 104 to provide payment for the transaction using purchasing module 132 by submitting a purchase request to sales and module 162 (e.g., a payment es including a payment account or payment card in a payment SORES, where purchasing module 132 has information necessary to provide payment through the payment instrument);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Blasi et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Zamer et al discloses:

wherein the delivery data includes an activity selected from a group consisting of: pick-up, drop-off, delivery, service, job, and task, ((30) courier services request may include a /location for pickup of the item(s) to be delivered and one or more delivery locations. The request may also include information about the item(s) for pickup, a time for pickup and/or AS)

As per claim 3, Zamer et al discloses:

wherein the scanning code comprises a bar code, ((42) Once a user has selected an item for purchase, sales and delivery module 162 may arrange sale of the item. In various embodiments, sales and delivery module 162 may receive input for the item, such as entry of an item number, lookup of the item in a menu/sales interface, scan of a barcode, etc.)

As per claim 4, Zamer et al discloses:

wherein the scanning code comprises a wireless data communication signal, ((38) ...Package 150 may also include tracking information and/or devices. A code, tag, or beacon (CTB) 152 may be placed on the
outside, attached to, within, or otherwise associated with package 150. CTB 152 may include an alphanumeric, bar, QR or other code that may be scanned or otherwise read when picked up, in route to a location, and/or delivered to the location to allow for tracking of package 150. CTB may also correspond to a tag or beacon, such as a RFID tag, wireless beacon using short

range wireless communication devices...).

As per claim 16, this claims recites limitations similar to those described in independent claim 1, and is therefore rejected for similar reasons.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of Hubner et al (US 9940601).

As per claim 5, Zamer et al does not disclose the following, however, Hubner et al discloses:

wherein receiving the token and the second location data from the second client device comprises receiving a secure signed message including the token and the second location data, (col. 2, lines 61- col. 3, line 13, As shown in FIG. IB, if the cloud device determines that the courier location information matches the delivery location information (e.g., indicating that the courier device is at the delivery location based on a threshold distance, based on a matching customer name, etc.), then the cloud device may authenticate (e.g., based on authentication techniques) a customer device associated with the customer, and may provide a delivery notification to the customer device. In some implementations, the delivery notification may include information indicating that a package is waiting to be delivered at the delivery location and information requesting that the customer sign for the package and/or provide other instructions. The customer device may display the delivery notification to the customer, and the customer may sign for the package by providing credentials (e.g., a password, a security login, identification information, etc.) to the customer device, and/or may provide other instructions (e.g., an instruction to leave the package at a neighbor's house, an instruction to deliver the package tomorrow, etc.) via the customer device.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hubner et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 11, 18, 19, 21, 22, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of Pattnaik et al (US 20140201747 Al).

As per claim 8, Zamer et al does not disclose the following, wherein the job item further comprises a site open time and a site close time, and wherein verifying delivery data further comprises determining that pick-up or drop-off occurs between the site open and close times.

However, Pattnaik et al discloses in [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM... This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Zamer et al does not disclose the following, wherein the job item includes, expected job open time, and expected job close time, and wherein verifying the deliver data is further based on delivery occurring between the expected job open time and the expected job close time.

However, Pattnaik et al discloses in [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM...This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Hubner does not disclose:

wherein the job item further comprises a site open time and a site close time, and wherein verifying delivery data further comprises determining that pick-up or drop-off occurs between the site open and close times.

However, Pattnaik et al discloses in [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM.. This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Hubner does not disclose wherein the job item is further defined to require pick-up or drop-off of a plurality of item or service units and wherein the token is generated and verified for each of the plurality of item or service units.

However, Pattnaik et al discloses in [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM.. This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Hubner does not disclose causing an interface screen to be displayed, the interface screen displaying form elements for a job creator to specify a job site, associate the job site with a plurality of job items, and specify criteria for each of the plurality of job items, including at least one of a pickup location and a drop-off location, a transaction type, equipment or material type, and a quantity of equipment or material; and storing in the database the job criteria in association with each of the plurality of job items, wherein the scanning code encodes of the specified criteria for each of the job items. However, Pattnaik et al discloses in , [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM.. This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted, ([(O006] A computer program product including a computer readable storage medium can include computer readable program code which operates on a computer system. The code processes the steps of: monitoring a plurality of jobs resident and running on different non-compatible platforms with a Java runtime monitoring agent which; populates a table with job data; accesses an average runtime for each of the jobs based on historical data stored in the table; determines and saves completion times of jobs to the table; determines and saves alerts and exclusions in the table; and displays the job data, including alerts, and exclusions to a single display screen or monitor for an user. [0007] A system for monitoring and scheduling processes in a computer system includes a processor having a Java runtime monitoring agent programmed thereon for monitoring job data from a plurality of jobs resident and running on different non-compatible platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM... The job data is stored in a memory device and typically includes (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime and (5) a tolerance value. There parameters are monitored by the runtime monitoring agent in real time and updates are saved to the memory device. Thus, at any time a system administrator can view the current status of all the jobs on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like), even though the jobs are running on disparate non-compatible platforms.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, Hubner et al does not disclose comprising causing an interface screen to be displayed with form elements therein for the job creator to specify each of the plurality of job items driver assignment and generating the scanning code that further encodes driver data.

However, Pattnaik et al discloses in , [0005] A method is provided to monitor jobs running on a plurality of non-compatible different platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM... This is done using a Java runtime monitoring program that monitors all jobs (i.e. processes) running on each non-compatible different platform, then reporting back and saving the monitored data to a central location for storage and viewing by a system administrator on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like). The runtime monitoring program monitors parameters such as (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime, (5) an acceptable completion time of the job defined as falling within a period equaling a sum of the average runtime and a predetermined tolerance value, whereby an alert is initiated when the current runtime of the job exceeds the acceptable completion time, and (6) an exclusion list of jobs excluded from being alerted; [0006] A computer program product including a computer readable storage medium can include computer readable program code which operates on a computer system. The code processes the steps of: monitoring a plurality of jobs resident and running on different non-compatible platforms with a Java runtime monitoring agent which; populates a table with job data; accesses an average runtime for each of the jobs based on historical data stored in the table; determines and saves completion times of jobs to the table; determines and saves alerts and exclusions in the table; and displays the job data, including alerts, and exclusions to a single display screen or monitor for an user. [0007] A system for monitoring and scheduling processes in a computer system includes a processor having a Java runtime monitoring agent programmed thereon for monitoring job data from a plurality of jobs resident and running on different non-compatible platforms such as, but not limited to, Unix.TM., Linux.TM., Java.TM., IBM.TM. mainframe and DataStage.TM... The job data is stored in a memory device and typically includes (1) a start time, (2) an end time, (3) a current runtime, (4) an average runtime and (5) a tolerance value. There parameters are monitored by the runtime monitoring agent in real time and updates are saved to the memory device. Thus, at any time a system administrator can view the current status of all the jobs on a single display (i.e. displayed in a single location such as on a single display screen, monitor or the like), even though the jobs are running on disparate non-compatible platforms.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pattnaik et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of Seubert et al (US 20070150387 Al).

As per claim 12, Zamer et al does not disclose the following, however, Seubert et al discloses receiving, by the server, the job item from the second client device; and placing, by the server, the job item for bidding based on criteria specified by the second client device, ([7305] Individual items in business documents should be referenced in the purchase order messages from the item level. If an item assignment is not recognized, an entire document can be referenced. In this case, the recipient cannot demand that the item numbers in both documents be the same. It is the responsibility of the recipient to try to make this assignment using other criteria that are not necessarily unique, such as the product number. References are used for establishing relationships between different documents. If a reference has been provided, the data relevant to the purchase order is transferred from the document referenced in the purchase order message (the product number in a purchase order item is transferred even if the product number can be derived directly from a bid reference).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Hubner does not disclose the following, however, Seubert et al discloses receiving, by the server, a bid for the job item from the first client device; and receiving, by the server, an indication of acceptance of the bid from the second client device, [0130] The information contained in the various packages is selected from a group including a request from a buyer to a bidder to start a request for quotation process, a request from a buyer to a bidder to modify a request for quotation during a request for quotation process, a cancellation of a request for quotation, a notification from a bidder to a buyer containing a response by the bidder to an invitation to respond to a request for quotation, a notification of an acceptance of a bid in response to a request for quotation, a notification of a declination of a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating that the bidder intends to submit a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating an acceptance or rejection of a quotation accepted by the buyer, a request to generate a legal text document in response to an invitation to bid for quotation, and a notification of a generation of a legal text document in response to an invitation to bid on a request for quotation.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Hubner does not disclose the following, however, Seubert et al discloses further comprising accepting, by the server, a bid for the job item from the first client device based on criteria including bid price, rating of a job servicer associated with the first client device, whether the job servicer is associated with a minority-owned company, and whether the job servicer is on a preferred list, ([(0130] The information contained in the various packages is selected from a group including a request from a buyer to a bidder to start a request for quotation process, a request from a buyer to a bidder to modify a request for quotation during a request for quotation process, a cancellation of a request for quotation, a notification from a bidder to a buyer containing a response by the bidder to an invitation to respond to a request for quotation, a notification of an acceptance of a bid in response to a request for quotation, a notification of a declination of a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating that the bidder intends to submit a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating an acceptance or rejection of a quotation accepted by the buyer, a request to generate a legal text document in response to an invitation to bid for quotation, and a notification of a generation of a legal text document in response to an invitation to bid on a request for quotation.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 20, 21, Hubner et al does not disclose the following:

wherein the job item defines pick-up or drop-off of a plurality of truckloads of construction material and wherein the token is generated and verified for each of the plurality of the truck loads/ wherein the job item defines delivery of a plurality of construction services and wherein the token is generated and verified for each of the plurality of construction services.

However, Seubert discloses in [4748] A GDT ProductModellD 35800HM is a unique identifier for a model of a product. A model signifies the specific construction type of a material product that can also be produced or provided in another, related construction type.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 23, Hubner does not disclose comprising causing an interface screen to be displayed with form elements therein for the job creator to specify for each of the plurality of job items whether a given job item is for a set price or an auction and an end of bidding for the auction.

However, Seubert discloses in [0110] The purchasing contract business document object reference package can contain one or more of a quote reference entity characterizing a bid of a purchaser or a bid to an item within a bid of a purchaser, an operational purchasing contract reference entity characterizing an operational purchasing contract or an item in an operational purchasing contract, and a buyer product catalogue reference entity characterizing a product catalogue of a purchaser or to an item within such a catalogue; [0130] The information contained in the various packages is selected from a group including a request from a buyer to a bidder to start a request for quotation process, a request from a buyer to a bidder to modify a request for quotation during a request for quotation process, a cancellation of a request for quotation, a notification from a bidder to a buyer containing a response by the bidder to an invitation to respond to a request for quotation, a notification of an acceptance of a bid in response to a request for quotation, a notification of a declination of a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating that the bidder intends to submit a bid in response to a request for quotation, a confirmation from a bidder to a buyer indicating an acceptance or rejection of a quotation accepted by the buyer, a request to generate a legal text document in response to an invitation to bid for quotation, and a notification of a generation of a legal text document in response to an invitation to bid on a request for quotation.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of Silverbrook (US 20100014784 Al).

As per claim 8, Zamer et al does not disclose:

wherein the scanning code includes a time stamp. However, Silverbrook discloses in [0712] When configured for wireless operation, the real-time clock 2420 provides the basis for timestamping scan data when operating off-line. The power manager 2422 manages power utilisation and controls battery charging. Both are controlled via the serial interface 2310.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Silverbrook et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of Silverbrook (US 20100014784 Al), and further in view of Hubner et al (US 9940601).

As per claim 9, Zamer et al does not disclose receiving, by the server, a time of scan of the scanning code from the second client device; and verifying, by the server, the delivery data based on a comparison of the time stamp and the time of scan of the scanning code.

However, Hubner et al discloses in (col. 2, lines 38-50, For example, an application, associated with the courier company and installed on the delivery location device, may detect the courier device, verify that the courier device has scanned the package, and may generate the delivery location information. The delivery location information may include information associated with the delivery location (e.g., a set of GPS coordinates, a street address, a building number, a floor number, a unit number, a room number, a set of latitude and longitude coordinates, an elevation, a barometric pressure, a cellular tower triangulation location, a time of day, etc.). The delivery location device may forward the delivery location information to the cloud device).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hubner et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and in further view of Drake (US 20170346851 Al).

As per claim 7, Zamer et al does not disclose wherein the delivery data includes one or more photographs associated with a completion of the job item.

However, Drake discloses in [0228] One purpose of the random photograph(s) in tokens is mutual authentication. The only other place where the photos are known is the Provider's security Appliance. Mutual authentication thus works as follows: at login, the Provider's security Appliance will cause to be shown to the user one of the random photographs present on the user's token (for example, the User might see the picture come up in their web browser after they type in their username to access protected resources on the Provider web site). To complete a login securely, the User is required to locate the matching photograph on their token, and use it to log in with. In the case of smart tokens (that is to say, tokens that are used in computing devices, as opposed to ones printed out on paper or plastic), the user will select, or tap on, the matching photo, causing the token to provide a random authentication code automatically to the Provider's security Appliance, which triggers the completion of a successful authentication. In the case of non-smart tokens (e.g. printed paper ones) or ones without active connectivity, the user will type in the random code associated with the photograph to complete authentication. This process and its advantages are explained in more detail later. Also explained later is how to defeat man-in-the-middle attacks, such as with a method that causes a wrong photo to be displayed in the event of an attack.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Drake in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view of and further in view of McQuillan et al (US 20140006302 Al).

As per claim 24, Zamer et al does not disclose the following limitations, however, McQuillan et al discloses:

comprising causing an interface screen to be displayed with form elements therein for the job creator to specify for each of the plurality of job items whether a given job item requires a scanning code or self check-in, (McQuillan et al discloses in [0007] In one embodiment, a system includes a terminal management controller operable to manage transactions taking place within a shipping terminal, and a gate kiosk, having a user interface to facilitate the self check-in and/or self check-out of an operator of a shipping vehicle arriving at and/or leaving the shipping terminal to deliver or depart with one or more shipping units. For example, "facilitate" may mean that the user interface, in at least one mode of operation, provides functionality for an operator to self check-in and/or self check-out. The user interface may provide indicia and/or controls that, through communication with the terminal management controller and interaction with and by the operator, allows the operator to check- in and/or check-out (e.g., in relation to a scheduling database or other data list) without a need for the presence of other humans at the locations of the gate kiosk to effectuate the check-in and/or checkout.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McQuillan et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 25, Zamer et al does not disclose the self check-in interface further including form elements for users to transmit a type of equipment used for the job and a picture of the picked-up or dropped-off load.

However, McQuillan discloses in [0044] FIG. 2G illustrates a waybill confirm panel of the self check-in process. If the unit number entered by the user is not associated with waybill information (i.e., is not billed), the user may be asked to confirm that the correct unit number was entered. If the waybill information is not found, or the type of equipment in the waybill information is not known, the user may be directed to enter the equipment type using the unit type panel of FIG. 2H. Equipment type selections includes those of container, bare chassis, and trailer).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McQuillan in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Zamer does not disclose wherein the creator specifies for at least one of the job items requires self check-in and for each of the self check-in job items the first client device displays a self check-in interface face including form elements for users to transmit the user's name, a geo-location stamp of the first client device, date and time of the pick-up or drop-off.

However, McQuillan et al discloses in [0007] In one embodiment, a system includes a terminal management controller operable to manage transactions taking place within a shipping terminal, and a gate kiosk, having a user interface to facilitate the self check-in and/or self check-out of an operator of a shipping vehicle arriving at and/or leaving the shipping terminal to deliver or depart with one or more shipping units. For example, "facilitate" may mean that the user interface, in at least one mode of operation, provides functionality for an operator to self check-in and/or self check-out. The user interface may provide indicia and/or controls that, through communication with the terminal management controller and interaction with and by the operator, allows the operator to check- in and/or check-out (e.g., in relation to a scheduling database or other data list) without a need for the presence of other humans at the locations of the gate kiosk to effectuate the check-in and/or checkout.) It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McQuillan et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view McQuillan et al (US 20140006302 Al), and in further view of Norris et al (US 20070150387 Al).

As per claim 27, Zamer does not disclose when the first client device determines that it is approaching the defined location and displays the self check-in interface in response thereto. However, Norris et al discloses in [0032] While the embodiment of the invention depicted in FIGS. 1 and 2 comprises a cashier station, the invention is not limited to this application. The present invention is adaptable to an approach path to almost any sort of interaction point. The term "interaction point" is intended to encompass a wide variety of locations for personal interaction, such as a point of inquiry (e.g. an information window or booth where one seeks information), a point of decision or point of selection (e.g. a product display where one decides upon or selects a product), a point of transaction (e.g. a window at a bank, government office, etc.), and a point of sale or point of purchase (e.g. a cashier station). These interaction points can be a personnel location--that is, have an employee, agent, or other person there to attend to the person traversing the approach path--or can be automated, such that the person that traverses the approach path interacts with an automated system rather than another person. Such automated systems can include, for example, an automatic teller machine, a self- service check-in kiosk at an airport, a self-service checkout counter at a grocery store, etc.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by McQuillan et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al), and further in view McQuillan et al (US 20140006302 Al), and in further view of Norris et al (US 20070150387 Al), and in further view of Giordano et al (US 20060178986 Al).

As per claim 28, Zamer et al does not disclose the self check-in interface further including a checkin button what when activated causes the scanning code to be generated.

However, Giordano et al (US 20060178986 Al) [0100] In a further embodiment of the present invention, the customer transponder may be used to obtain access to a hotel room. In one embodiment, a customer wishing to obtain a hotel room may present his personal transponder to a transponder reader. Authorization for the transaction is obtained using the system and method of the present invention. Upon obtaining authorization, the customer is given the key for a hotel room. The customer may be given the key by a hotel agent, such as a desk clerk. Alternatively, the customer may be given the key automatically by a self-service check-in kiosk containing a transponder reader. In this embodiment, if the room key does not display the room number, the kiosk may print out the room number. The kiosk may also print a receipt for the transaction. In an alternative embodiment, the customer is not given a separate key for a hotel room. Instead, the customer's transponder is associated with a hotel room. The hotel room door contains a transponder reader. The hotel room door transponder reader reads the customer's transponder and unlocks the door accordingly).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Giordano et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamer et al (US 10936991), and further in view of Touati et al (US 20180302408 Al), and further in view of Blasi et al (US 20160380997 Al) and further in view McQuillan et al (US 20140006302 Al), and in further view of Seubert et al (US 20070150387 Al).

As per claim 29, Zamer et al does not disclose comprising causing an interface screen to be displayed with form elements therein for the job creator to specify for each of the plurality of job items whether a scan location for a given job item requires a drop-off or a pick-up.

However, Seubert discloses [10695] The ConfirmedScheduleLine entity 45122G includes a ShipmentGroupID 45130G, a DeliveryPeriod 45140G, a PickUpPeriod 45148G, and a Quantity 45156G at the fifth level 45110. The ShipmentGroupID 45130G is of the type G/CDT 45116 “BusinessTransactionDocumentGroupID" 45134G, and there is zero or one 45132G ShipmentGroupID 45130G for each ConfirmedScheduleLine entity 45122G. The ShipmentGroupID 45130G has a length 45120 of 1 to 10 45136G. The DeliveryPeriod 45140G is of a type G/CDT 45116 "DateTimePeriod" 45144G, and there is zero or one 45142G DeliveryPeriod 45140G for each ConfirmedScheduleLine entity 45122G. The PickUpPeriod 45148G is of a type G/CDT 45116 "DateTimePeriod" 45152G, and there is zero or one 45150G PickUpPeriod 45148G for each ConfirmedScheduleLine entity 45122G. The Quantity is of a type G/CDT 45116 "Quantity" 45160G, and there is one 45158G Quantity 45156G for each ConfirmedScheduleLine entity 45122G. The Quantity 45156G has a length 45120 of 19 or 6 45162G. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Seubert et al in the systems of Zamer et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Response to Arguments

Response to Arguments
Applicant's arguments filed 10/29/21 have been fully considered but they are not persuasive. 
Applicant amends the claims to overcome prior art.  However, Examiner has now recited a new passage of the Zamer et al reference.  As shown above, Examiner cites (31) which shows the display of authorization codes for use in picking up/delivering multiple items to multiple locations where the Examiner interprets any of  the deliveries after the first delivery as “completion of an activity included in the job” of the present invention.
	Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
May 11, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628